DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 8/3/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jung (US 4179263 A).
Regarding claim 1, Jung discloses an apparatus for processing an article, the apparatus comprising: 
a furnace retort (1) configured to: 
exclude ambient air (col. 3, lines 50-52); and 
receive a carrier gas (18a); and 
a reactor (2) that is configured to: 
receive (from line 4) from the retort the carrier gas and hydrocarbon pyrolyzed in the retort (col. 5, lines 15-30); and 
combust, at a temperature no greater than 750 0C, the hydrocarbon (col. 5, line 66 – col. 6, line 3).  

Regarding claim 2, Jung discloses a channel (4) configured to conduct the carrier gas and the hydrocarbon from the retort to the reactor; wherein, along the channel, no vessel configured to oxidize hydrocarbon in a reaction having a temperature greater than 7500 C is included (see Figure).  
Regarding claim 4, Jung discloses a channel (4) configured to conduct the carrier gas and the hydrocarbon from the retort to the reactor.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 4179263 A) in view of Miyata (US 20080280244 A1).
Regarding claim 3, Jung discloses a channel (4) configured to conduct the carrier gas and the hydrocarbon from the retort to the reactor EXCEPT the channel including a fixture configured to receive oxygen-bearing gas from a dispenser.  
However, Miyata teaches an exhaust oxidation process, comprising: a channel (3) configured to conduct the exhaust gas, the channel including a fixture (oxygen/air supply piping) configured to receive oxygen-bearing gas from a dispenser (tank) (para. 39).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Jung wherein the channel includes a fixture configured to receive oxygen-bearing gas from a dispenser.  The motivation to combine is so that the hydrocarbon gas and oxygen can be thoroughly mixed for more complete combustion.
Regarding claim 5, modified Jung discloses (see the rejection of claim 3) wherein: the reactor includes a fixture to receive oxygen-bearing gas from a dispenser; and the fixture is not part of the channel.  
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 4179263 A) in view of Mikio (JPH10267248A).
Regarding claim 6, Jung fails to disclose a control system that comprises a processor that is configured to: receive from a sensor a first value of a characteristic that is responsive to a rate of a reaction in the reactor; and determine a variance between the first value and a target; transmit to a process control element a reactor input instruction corresponding to a reduction in the variance.  
However, Mikio teaches a hydrocarbon gas burning control system for a pyrolytic or combustion process, comprising: a control system configured to: receive from a sensor (hydrocarbon measuring gas sensor 5) a first value of a characteristic that is responsive to a rate of a reaction in the reactor (catalyst 4); and determine a variance (i.e., difference) between the first value and a target (purifying reference density); transmit to a process control element (e.g., fuel control valve 7) a reactor input instruction corresponding to a reduction in the variance (see para. 9).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Jung to comprise: a control system that comprises a processor that is configured to: receive from a sensor a first value of a characteristic that is responsive to a rate of a reaction in the reactor; and determine a variance between the first value and a target; transmit to a process control element a reactor input instruction corresponding to a reduction in the variance.  The motivation to combine is to efficiently burn the hydrocarbon gases (in the reactor) by adjusting the flame temperature of the retort (or reactor).  The result is optimal usage of the conventional fuel in the reactor, and optimal heat output from the reactor.
Although Mikio does not teach a processor, the Examiner is taking Official Notice that it is well-known and common knowledge to use a processor to control and regulate a heat producing process (e.g., combustion).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to perform the control process of claim 6 using a processor since processors are widely used to control and automate a variety of processes.  
Regarding claim 7, modified Jung discloses wherein the input is a hydrocarbon production rate in a pyrolytic debinding process in the retort (Jung discloses a furnace retort 1 for a pyrolysis process; Mikio, in para. 14, teaches controlling the flame temperature in a pyrolysis process based on a hydrocarbon gas level produced by the pyrolytic process; therefore, the combination discloses controlling the flame of the pyrolysis process retort to control the hydrocarbon gas input to the reactor).  
Regarding claim 8, modified Jung discloses wherein the processor is configured to adjust a temperature ramp to which the pyrolytic debinding process is subjected (Mikio teaches controlling the flame temperature of a pyrolytic process).  
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 4179263 A) in view of Mikio (JPH10267248A), as applied to claim 1, and further in view of Liu (CN 204247220 U).
Regarding claim 9, Jung fails to disclose wherein the processor is configured to adjust a carrier gas flow rate to which the pyrolytic debinding process is subjected.  However, Liu teaches a control system for a pyrolyzing furnace comprising a controller (4) configured to adjust a carrier gas flow rate to which the pyrolytic process is subjected (see bottom of page 3).
Jung in view of Mikio discloses the technique of adjusting the amount of hydrocarbon gas produced by controlling the temperature of the pyrolysis process (see Mikio and the rejection of claim 6).  Jung teaches that the carrier gas (flue gas) affects the pyrolysis temperature (col. 6, lines 53-63).  Thus, the amount of hydrocarbon gas produced can be adjusted by controlling the flow rate of the carrier gas to the retort.  
Therefore, it would have been obvious to a person skilled in the art at the time of effective filing of the application to further modify Jung wherein the processor is configured to adjust a carrier gas flow rate to which the pyrolytic debinding process is subjected.  The motivation to combine is so that the flow rate of hydrocarbon gas to the reactor can be optimally controlled.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 4179263 A) in view of Mikio (JPH10267248A), as applied to claim 1, and further in view of Gross (US 20100062381 A1).
Regarding claim 10, Jung fails to disclose wherein the input is a supply rate of oxygen-bearing gas to the reaction.  However, Gross teaches a controller for controlling the oxygen supply to the burner (claim 2).  
Jung discloses a reactor (2) for combusting the hydrocarbon gases.  The reactor can control the hydrocarbon gas level by controlling the supply of oxygen-bearing gas (e.g., air) (col. 8, lines 10-14) to be burned with the hydrocarbon gas.  Jung in view of Mikio discloses the technique of claim 6, where the level of hydrocarbon gases is controlled to be at or near a target value. 
Therefore, it would have been obvious to a person skilled in the art at the time of effective filing of the application to further modify Jung wherein the input is a supply rate of oxygen-bearing gas to the reaction, so that the level of hydrocarbon gases is controlled to be at or near a target value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762